









MW Italia S.r.l.
Via Pavia, 72
10090 Cascina Vica, Rivoli, Torino (Italy)


To the kind attention of the Board of Directors


Coils Lamiere Nastri - C.L.N. S.p.A.
Corso Susa 13/15
10040 Caselette, Torino (Italy)


To the kind attention of Gabriele Perris Magnetto, CEO




Milan, November 3, 2015


RE: Investment Agreement - Acceptance


Dear Sirs,


We have received your proposal in connection with the investment agreement
concerning Gianetti Ruote S.r.l., that we reproduce in full below.
* * *



--------------------------------------------------------------------------------

MW Italia S.r.l.
Via Pavia 72
10090 Cascine Vica, Rivoli
Torino (Italy) P.IVA00486690019
Capitale sociale Euro 40.000.000,00 i.v.










Accuride Corporation
Office Circle 7140
10040 Caselette, Indiana (USA)


To the kind attention of the Board of Directors


Coils Lamiere Nastri - C.L.N. S.p.A.
Corso Susa 13/15
10040 Caselette, Torino (Italy)


To the kind attention of Gabriele Perris Magnetto, CEO




Milan, November 3, 2015


Subject: Investment Agreement


Dear Sirs,


Further to our recent discussions and in connection with an envisaged
transaction according to which Accuride is supposed to perform an investment in
Gianetti Ruote S.r.l. against the subscription of a newly issued quota of the
corporate capital, we hereby submit to you our proposal as to an investment
Agreement.

 


***

--------------------------------------------------------------------------------

INVESTMENT AGREEMENT


By And Between


ACCURIDE CORPORATION


And


MW ITALIA S.R.L.


And




C.L.N. S.P.A.



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Section I - Recital, Annexes and Definitions  
5
1.        Recitals and Annexes  
5
2.        Definitions  
5
Section II - Subject Matter  
11
3.        The Investment  
11
4.        Capital Decrease And Capital Increase. Other resolutions
11
5.        Additional Funds  
12
6.        Commercial Agreements  
13
7.        Position Of CLN  
14
8.        Shareholders' Agreement  
14
9.        Right To Designate  
14
Section III – Specific Undertakings  
15
10.        Specific Undertakings On The Current Consolidated Fiscal Agreement
15
11.        Specific Provisions And Undertakings On Certain Assets, Permits,
Environmental And Real Estate Matters
15
12.        Other Specific Undertakings  
16
Section IV – Closing And Post-Closing Adjustment  
17
13.        Closing  
17
14.        Closing Adjustments  
20
Section V - Representations And Warranties And Indemnifications
22
15.        Representations and Warranties by MW Italia  
22
16.        Payment Obligation  
22
17.        Procedure To Submit A Claim  
25
18.        Representations and Warranties by Accuride  
26
19.        Representations and Warranties by CLN  
27
Section VI - Miscellanea  
27
20.        Effectiveness Of The Agreement And Duration Of Certain Undertakings
27
21.        Entire Agreement and Amendments  
28
22.        Assignment Of The Agreement  
28
23.        Expenses  
28
24.        Confidentiality And Press Releases  
28
25.        Notices  
28
26.        Post-Closing Covenants  
30
27.        Annexes  
31

2

--------------------------------------------------------------------------------

28.        Applicable Law And Jurisdiction  
32
Section VII – Annexes  
32

 


3

--------------------------------------------------------------------------------

INVESTMENT AGREEMENT
by and between
Accuride Corporation, a corporation incorporated under the laws of the State of
Delaware (U.S.A.), having its registered office at 7140 Office Circle,
Evansville, Indiana (U.S.A.), U.S. tax identification number 61-1109077
("Accuride"), hereby represented by Scott Douglas Hazlett, in his capacity as
attorney-in-fact, duly empowered through a special power of attorney dated
November 3, 2015 granted by Stephen Albert Martin, duly empowered through a
resolution of the Board of Directors;
- on the one hand -
and
MW Italia S.r.l., a limited liability company (società a responsabilità
limitata) incorporated under the laws of the Republic of Italy, having its
registered office at Via Pavia 72, 10090 Cascine Vica, Rivoli, Turin (Italy),
enrolled with the Register of Enterprises of Turin (Italy), registration number
and Italian tax code 00486690019, corporate capital equal to Euro 40,000,000.00,
fully paid-in ("MW Italia"), hereby represented by Andrea Rodella, in his
capacity as Director, duly empowered through a board resolution dated October
23, 2015; and
Coils Lamiere Nastri - C.L.N. S.p.A., a joint stock company (società per azioni)
incorporated under the laws of the Republic of Italy, having its registered
office at Corso Susa 13/15, 10040 Caselette, Turin (Italy), enrolled with the
Register of Enterprises of Turin (Italy), registration number and Italian tax
code 00521230011, corporate capital equal to Euro 235,000,000.00 fully paid-in
("CLN"), hereby represented by Gabriele Perris Magnetto, in his capacity as CEO,
duly empowered through a board resolution dated 14 October 2015;
- on the other hand -
(Accuride, MW Italia and CLN, are defined as the "Parties" and, each of them,
severally, as a "Party").
WHEREAS
(A)
Gianetti Ruote S.r.l. is a limited liability company (società a responsabilità
limitata) incorporated under the laws of the Republic of Italy, having its
registered office at Via Stabilimenti 31, 20816 Ceriano Laghetto (Monza e
Brianza - Italy), enrolled with the Register of Enterprises of Monza e Brianza,
registration number and Italian tax code 04450780012, corporate capital
("capitale sociale sottoscritto") equal to Euro 8,798,316.00, fully paid-in (the
"Company"), active in the Automobiles & Parts business (ICB) and, namely, in the
production of wheels for trucks, commercial vehicles, and motorcycles;

(B)
The Company is wholly-owned by MW Italia, which – in its turn – is controlled by
CLN. As of the date of this Agreement, CLN exercises the activity of direction
and coordination (direzione e coordinamento) over the Company, pursuant to
Section 2497 and ff. of the Italian Civil Code;

(C)
The Company's business is complementary to Accuride's business and, therefore,
with the aim to develop the mutual businesses of Accuride, MW Italia and the
Company, the Parties intend to establish through the Company a corporate joint
venture between Accuride and MW Italia pursuant to the terms of this Agreement;

(D)
For the above purposes, Accuride intends to invest in the Company through the
investment in new capital equipment and the improvement of existing capital
equipment, such investment being

4

--------------------------------------------------------------------------------

(E)
 aimed at improving the Company's facility located in Ceriano Laghetto (Monza e
Brianza – Italy) and its manufacturing capabilities;

(F)
By means of this Agreement, the Parties intend to regulate:

(1)
The terms and conditions of Accuride's investment in the Company for an
aggregate amount of Euro 19,750,000.00, to be paid in installments pursuant to a
pre-agreed timeline, and the issuance at Closing in favor of Accuride of an
Equity Interest (quota) in the Company, equal to seventy percent. (70.00%) of
the relevant corporate capital as resulting after the completion of the Capital
Increase;

(2)
The entry into certain commercial agreements between the Company, on the one
hand, and Accuride, MW Italia, CLN and/or AMCLN Distribuzione S.r.l., on the
other hand.

(G)
Accuride, MW Italia and CLN will also enter into a Shareholders' Agreement
relating to the governance of the Company, ruling the future relationship of
Accuride and MW Italia as equity-holders of the Company, and providing for
certain agreements to be executed by the Company, on the one hand, and MW Italia
or CLN, or Accuride, on the other hand.

NOW, THEREFORE, in consideration of the above, the Parties, intending to be
legally and definitively bound, hereby covenant and agree as set forth below.
 
Section I - Recital, Annexes and Definitions
1.
Recitals and Annexes

1.1.
The Recitals above, the Annexes and the Schedule hereto are an integral and
substantial part of this Agreement.

2.
Definitions

2.1.
In addition to other terms defined elsewhere in this Agreement, the following
terms, when capitalized, shall have the meaning attributed to them under this
Clause 2.1:

"2014 Financial Statements" means the financial statements of the Company as of
December 31, 2014, as approved by the equity-holders' meeting of the Company on
April 30, 2015, attached hereto as Annex 2.1(a);
"Accounting Principles" means the accounting principles set forth in the Civil
Code, as integrated by, interpreted and applied in accordance with, the
accounting principles issued by the Italian Accounting Board (Organismo Italiano
di Contabilità, known as "OIC"), as applied by the Company in the preparation of
the 2014 Financial Statements, consistently with past practice;
"Accuride" has the meaning set forth in the header of this Agreement.
"Additional Funds" has the meaning set forth in Clause 5.1;
"Affiliate" means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such specified Person.  For
purposes of this definition, the terms "control" and "controlled" means: (a) the
possession, directly or indirectly, of more than fifty percent. (50%) of the
outstanding voting rights in the ordinary equity-holders' meeting of such
Person, or (b) the power to direct the

5

--------------------------------------------------------------------------------

 management and policies of a Person, directly or indirectly, through the
ownership of voting securities or partnership or other equity interests;
"Agreement" means this Investment Agreement, including its Recitals, Annexes and
Schedules;
"Assets" means any tangible and intangible assets of any kind owned, used,
possessed, leased, exploited by, or licensed to, the Company, including
machineries or equipment, and Properties;
"Authority" means any public authority, including, without limitation, local,
governmental, foreign or other governmental, or political subdivision thereof,
or any agency, department, commission, board, bureau, or other non-governmental
regulatory authority or quasi-governmental authority (to the extent that the
rules, regulations or orders enacted by them have the force of Law), or any
court, tribunal or arbitration panel of any competent jurisdiction;
"Business Day" means any calendar day – other than Saturdays, Sundays or Italian
or U.S. national holidays - on which retail banks are generally open for
business to the public both in Milan (Italy) and New York City (U.S.A.);
"Capital Decrease" has the meaning set forth in Clause 4.1.1;
"Capital Increase" has the meaning set forth in Clause 4.1.2;
"CIT" means the Italian Corporate Income Tax, currently ruled by the DPR 917/86
TUIR.
"Claim" has the meaning set forth in Clause 17;
"CLN" has the meaning set forth in the header of this Agreement.
 "Closing" has the meaning set forth in Clause 13.2;
"Closing Adjustment Amounts" has the meaning set forth in Clause 14.3.1;
"Closing Amount Objection" has the meaning set forth in Clause 14.3.2;
"Closing Date" has the meaning set forth in Clause 13.1;
"Closing Net Financial Position" means the Net Financial Position as of October
31, 2015;
"Closing Net Working Capital" means the Net Working Capital as of October 31,
2015;
"Collective Bargaining Agreements" means labor collective bargaining agreements
(contratti collettivi), either at national, local or at group or Company level
(contratti collettivi aziendali), or other similar contracts with any trade
union, employee association, or other labor group;
"Commercial Agreements" has the meaning set forth in Clause 6.1;
"Company" has the meaning set forth in the header of this Agreement.
"Contract" means any legal instrument, contract, agreement, deed, or other
legally binding relationship, whether written or oral;
"Dangerous Substance" means any natural or artificial substance or thing
(whether in the form of a solid, liquid, gas, vapor or any other form) which is
(i) capable (alone or in combination) of causing harm to man or any other living
organism, or capable of damaging the Environment or public health or welfare,
including but not limited to controlled, special, hazardous, polluting, toxic,

6

--------------------------------------------------------------------------------

 or dangerous substances and/or radiation, electricity or heat; and/or (ii)
regulated by or under Environmental Law;
"Dispute" has the meaning set forth in Clause 14.4.1;
"Employees" means the employees of the Company, including temporary or
fixed-term employees;
"Encumbrance" means any diritto reale, diritto reale di garanzia, or diritto
reale di godimento, as well as any similar rights, including, without
limitations, mortgages, hypothecations, pledges, liens (statutory or otherwise),
burdens, easements, charges, security interests, encumbrances, assessments,
adverse rights, interest, claims, licenses, covenants, title defects, option
rights, pre-emption rights, rights of first refusal, or other restriction or
limitation of any nature whatsoever, including any voting trusts, agreements, or
proxies;
"Environment" means all or any of the following media: air (including air within
buildings or other natural or man-made structures whether above or below
ground), water (including surface waters, underground waters, groundwater,
coastal and inland waters and water within any natural or man-made structures),
land (including soil and river beds under any water, surface land and
sub-surface land), flora, fauna, and man.  "Environmental" has a consistent
meaning;
"Environmental Law" means any Laws: (i) concerning the protection of the
Environment or human health and welfare or conditions in, or in the vicinity of,
the workplace; (ii) relating to pollution (or the Environmental Remediation) or
the protection, replacement or restoration of, or injury to, natural resources,
endangered or threatened species, human health or safety, occupational safety
and health or sanitation, or the Environment (including ambient air, soil,
surface water or groundwater, wetlands, land surface or subsurface strata); or
(iii) concerning the release or presence of, exposure to, or the management,
manufacture, use, containment, storage, recycling, reclamation, monitoring, use,
reuse, treatment, generation, discharge, transportation, processing, labeling,
sale, distribution, handling, production, disposal, leaching, migration,
emission, or remediation of any Dangerous Substance, together with any Law,
Environmental Permit, or any notice or demand letter issued, entered,
promulgated or approved thereunder;
"Environmental Permit" means any Permit provided for, or required by, any
applicable Environmental Law;
"Environmental Remediation" means any activity or action to (i) contain, abate,
clean-up or remove Dangerous Substance from the Environment, or carry out any
other activity for the purpose of decontaminating any pollution of the
Environment in compliance with the Environmental Laws; (ii) prevent, minimize or
mitigate the release (or threatened release) of any Dangerous Substance into the
Environment, or the injury or damage from such release, and/or (iii) comply with
the requirements of any Environmental Law, Environmental Permits, and
settlements or other contracts, undertakings, and instruments with any Authority
with respect to the Environment;
"Equity Interest" means any equity interest in the Company;
"Independent Accountants" has the meaning set forth in Clause 14.4.2;
"Intellectual Property" means whether registered or unregistered, any and all
patents, ornamental and utility models, industrial inventions, trademarks, de
facto trademarks, relevant claims, copyrights, trade secrets, technology,
know-how (including methods, proceedings, technologies, trade secrets, secret
proceedings and formula as well as relevant documents and
7

--------------------------------------------------------------------------------

technical reports on whatever carrier), computer software, database, internet
domains, including business names and trademarks, as well as the relevant
registrations and/or filings or applications for their release, renewal or
amendments;
"Inventory" means all raw and packaging materials, works-in-progress, finished
goods, consumable supplies used in the production process, and sellable Scrap
inventory, owned by the Company and held in any locations (including all such
items that are in transit while owned by the Company, whether to or from the
Company or a third party at the Company's direction), as well as any such
inventory held by third parties pursuant to a bailment arrangement, or
otherwise;
"Insurance Policies" means insurance policies of fire, liability, workers'
compensation, property, casualty and other forms of insurance owned or held by
or on behalf of the Company;
"Investment" has the meaning set forth in Clause 3.1;
"Law" or "Laws" means any laws, regulations, rules (usi), decrees, ordinances or
directives issued by any Authority, including the Italian Antitrust Authority
(Autorità garante per la concorrenza e il mercato) and the European Commission
or Council, as well as international treaties applicable in Italy;
"Loss" has the meaning set forth in Section 1223 of the Italian Civil Code;
"Material Adverse Effect" means any event, circumstance, occurrence,
development, fact or state of facts, condition, change or effect that,
individually or in the aggregate, (a) has, or would reasonably be expected to
have a material adverse effect on the Assets, liabilities, operations, business,
financial condition (situazione finanziaria o patrimoniale), results of
operations or condition of the Company, (b) materially decreases, or would
reasonably be expected to materially decrease, the aggregate value of the
Company, or (c) prevents, materially delays or materially impedes, or would be
reasonably expected to prevent, materially delay or materially impede, the
Company or the Parties from consummating the transactions contemplated hereby on
the Closing Date;
"Material Contract" means: (i) all Contracts for the employment for any period
of time or in regard to the employment, or restricting the employment, of any
employee of the Company, including severance agreements; (ii) all Collective
Bargaining Agreements; (iii) all Contracts that (a) restrict in any manner the
Company's, or any of the Company employee's, right to compete with any Person,
conduct any line of business, or solicit any employee, customer or other Person,
(b) restrict the right of any other Person to compete with the Company, conduct
any line of business, or solicit any employee or customer of the Company, or (c)
contain "most favored nation," "most favored customer, or similar provisions;
(iv) all Contracts between the Company, on the one hand, and any Related Party,
on the other hand; (v) all Contracts which cannot be cancelled by the Company
without penalty or without more than ninety (90) day advance notice; (vi) all
Contracts for the repair, maintenance or service of any of the Company's Assets,
where the annual service charge to the Company under any such Contract exceeds
Euro 75,000; (vii) all loan or credit agreements, pledge agreements, notes,
security agreements, mortgages, performance or other type of bonds, debentures,
indentures, factoring agreements, letters of credit or other evidence of
indebtedness; (viii) all broker, distributor, dealer, manufacturer's
representative, franchise, agency, sales promotion, marketing consulting or
advertising Contracts; (ix) all government contracts and government bids; (x)
all Contracts relating to the Company's ownership of, or investment in, any
Person, including partnership, joint venture or similar Contracts; (xi) all
Contracts for the lease or use of personal property (whether as lessor or
lessee); (xii) all Contracts relating to the purchase of Inventory involving any
remaining consideration, termination charge or other expenditure in
8

--------------------------------------------------------------------------------

excess of Euro 75,000 to any one supplier or group of affiliated suppliers;
(xiii) all Contracts relating to the sale of goods or services by the Company
that aggregate in excess of Euro 75,000 to any one customer or group of
affiliated customers; (xiv) all guarantees of the payment or performance of any
Person, agreement to indemnify any Person (except under Contracts entered into
by the Company in the ordinary course of business) or to act as a surety, or
otherwise agreed to be contingently or secondarily liable for the obligations of
any Person; (xv) all consulting, development, joint development or similar
Contracts relating to, or any Contract requiring the assignment of any interest
in, any of the Company's Intellectual Property; (xvi) all Contracts relating to
any individual capital expenditure or group of related capital expenditures
having a value of more than Euro 75,000; (xvii) all Contracts relating to the
acquisition (by merger, purchase of stock or assets or otherwise) by the Company
of any operating business or material assets or the capital stock of any other
Person; (xviii) all Contracts requiring the Company to indemnify or hold
harmless any of its directors, officers, employees, related party or agents or
any other Person; and/or (xix) all other Contracts which individually provide
for the receipt or expenditure of more than Euro 75,000;
"MW Aftermarket" means MW Aftermarket S.r.l., a limited liability company
(società a responsabilità limitata) incorporated under the laws of the Republic
of Italy having its registered office at Via Pavia 72, 10090 Cascine Vica,
Rivoli, Turin (Italy) enrolled with the Register of Enterprises of Turin
(Italy), registration number and tax code 10461580010, corporate capital Euro
10,000.00, fully paid-in.;
"MW France" means MW France S.A., a company incorporated under the laws of the
Republic of France having its registered office at 33 Boulevard du 32ème
Régiment d'Infanterie, Zone Industrielle Les Certels, 02700 Tergnier (France),
enrolled with the RCS Chauny, registration number 330263948, fiscal code (VAT)
FR 03330263948, corporate capital equal to Euro 15,191,155, fully paid-in;
"MW Italia" has the meaning set forth in the header of this Agreement.
"MW Romania" means MW ROMÂNIA S.A., a company incorporated under the laws of the
Romania having its registered office at 778 Tudor Vladimirescu Street, Valcea
County, Dragasani (Romania), enrolled with the Valcea (Romania) Trade Registry
Office, registration number J38/484/1991, fiscal code RO 1485931, corporate
capital equal to Lei 29,323,711.9, fully paid-in.
"Negative Closing Adjustment" has the meaning set forth in Clause 14.2.3;
"Net Financial Position" means the net debt position of the Company determined
according to the following items of the balance sheet: (i) cash and cash
equivalents; (ii) marketable securities; (iii) bank overdraft; (iv) short term
loans; (v) current portion of mid and long term loans; (vi) accounts payable to
suppliers to the extent they are past due for over 31 days as from their due
date; and (vii) intergroup accounts payable and receivable, to the extent they
are not in line with their relevant terms and conditions (in either case where
they are past due for over 31 days). Annex 2.1(b) describes the said definition;
"Net Variance" has the meaning set forth in Clause 14.2.3;
"Net Working Capital" means the aggregate current assets of the Company minus
the aggregate current liabilities of the Company according to the following
items of the balance sheet: (i) accounts receivable; (ii) inventory; (iii)
accounts payables; and (iv) other receivables and payables. Annex 2.1(c)
describes the said definition;
9

--------------------------------------------------------------------------------

"NOL" means the accrued net operating tax losses carry-forward (perdite fiscali
portate a nuovo) of the Company, equal to Euro 11,149,935.00, which have been
transferred from the Company to CLN pursuant to the Tax Consolidation Agreement;
"Party" means either Accuride, MW Italia or CLN, severally, as the context may
require, and "Parties" means all of them, jointly;
"Permit" means any consent, approval, license, registration, authorization,
concession, certification, listing, permission, certificate (including fire
prevention certificate), building permits, zoning plan or similar authorization
or other approval, issued, granted, given or otherwise made available by, or
under the authority of, any Authority or pursuant to any Law, including the
relevant filing or registration;
"Person" means any (a) individual (persona fisica) or (b) entity (persona
giuridica), with or without legal capacity (personalità giuridica), including,
without limitations, joint stock corporations or limited liability companies
(società di capitali), partnerships (società di persone), trusts, associations
(associazioni riconosciute o non riconosciute), consortia (consorzi) corporate
and non-corporate joint ventures, as well as any public entity;
"Properties" means any and all real estate properties, lands, buildings or
plants, owned, leased, possessed, or otherwise used, by the Company;
"Reference Net Financial Position" means the Net Financial Position equal to
Euro 7,850,000.00;
"Representations and Warranties" has the meaning set forth in Clause 15.1;
"Reference Net Working Capital" means the Net Working Capital equal to Euro
6,400,000.00;
"Scrap" means the resalable remnants, fines, or some piece of the raw material
that has a marketable value and is normally held for resale;
"Self-Employed Consultants" means the self-employed consultants and agents of
the Company (including collaboratori coordinati e continuativi, collaboratori a
progetto);
"Shareholders' Agreement" has the meaning set forth in Clause 8;
"Tax" or "Taxes" means all taxes (tasse), direct or indirect taxes (imposte
dirette o indirette), including, without limitation, valued added taxes (IVA)
(whether payable directly or by withholding).  By way of example, this
definition includes also income, duty, levy, license, occupation, use, custom,
personal or real property, capital gain, transfer, tariff, sale, registration,
or occupation taxes; withholdings; as well as any other similar charges, however
denominated, imposed by any Tax Authority or any other Authority (without
limitation, at governmental or local level), together with all interest,
penalties or addition thereto.  All the above, either applicable in Italy or
abroad.
"Tax Consolidation Agreement" means the Tax Consolidation Agreement executed
between CLN and the Company on 2 January 2012, as amended on 4 June 2013 and on
2 January 2014 - 3 January 2014, attached hereto as Annex 10.1.
"Third Party Claim" means any demand, claim, suit, action, cause of action,
proceeding, assessment, lawsuit, arbitration or litigation brought by any third
party against any Party or the Company, whether or not ultimately determined to
be valid.
10

--------------------------------------------------------------------------------

Section II - Subject Matter
3.
The Investment

3.1.
Pursuant to the terms and conditions under this Agreement, Accuride undertakes
to invest in the Company, in exchange for an Equity Interest in the Company of
at least 70.00% of the relevant corporate capital, an aggregate amount of Euro
19,750,000.00 (the "Investment") as follows:

3.1.1.
Euro 15,000,000.00 shall be invested in the Company as subscription of the
Capital Increase, at the terms and conditions provided for under Clause 4;

3.1.2.
Euro 4,750,000.00 shall be invested in the Company as Additional Funds, at the
terms and conditions provided for under Clause 5;

both amounts to be paid, without prejudice to the Closing Adjustments, pursuant
to the timeline provided under Clauses 4 and 5.
3.2.
The cash from the Investment:

3.2.1.
Shall be, and shall remain, deposited and maintained in a segregated bank
account, separate from any other Company's bank account;

3.2.2.
Shall be used by the Company only and for the sole purposes of improving the
facility and manufacturing capabilities of the Company's plant located in
Ceriano Laghetto (Monza e Brianza Italy) and, in particular, for the specific
purposes listed in Annex 3.2.2; and

3.2.3.
Except as otherwise permitted under this Agreement, shall not be used by the
Company, at any time, in order to, inter alia, cover working capital needs or
cash shortage, pay distributions, dividends, receivables or any other amounts to
the Parties or any of their Affiliates or Related Parties, or for any other
purposes, other than the purposes listed in Annex 3.2.2.

It remaining understood that, if, once completed all the activities listed in
Annex 3.2.2, it results that the completion of these activities have required
less cash than the Investment, the balance will be used by the Company for any
other possible purposes related to its activities and needs.
4.
Capital Decrease And Capital Increase. Other resolutions

4.1.
MW Italia, also in its capacity as sole equity-holder of the Company undertakes
to procure that the Company holds on the Closing Date an equity-holders' meeting
in order to, in a single resolution:

4.1.1.
Favorably resolve upon a capital decrease from Euro 8,798,316.00 to Euro
6,428,571.00, by off-setting part of the previously accrued losses (perdite
civilistiche) for an amount of Euro 2,369,745.00, pursuant to Section 2482-bis
of the Italian Civil Code (the "Capital Decrease"), it being acknowledged and
agreed that, after such off-set, the Company shall remain in the condition
described under Articles 2482-bis, first and second paragraph; as a consequence
thereof, the corporate capital of the Company shall be reduced from Euro
8,798,316.00 to Euro 6,428,571.00; and, at the same equity-holders' meeting

4.1.2.
Favorably resolve upon a non-gratuitous increase of the Company's corporate
capital, from Euro 6,428,571.00 to Euro 21,428,571.00, and therefore for an
amount of nominal value of Euro 15,000,000.00 (the "Capital Increase"), to be
subscribed without any share premium (sovrapprezzo), corresponding to the
seventy percent. (70.00%) of the corporate capital of the Company after the
Capital Increase, reserved to Accuride pursuant to Section 2481-bis, first
paragraph, second part, of the Italian Civil Code, waiving in full and without
consideration, at the above equity-holders' meeting, any and all options or
pre-emption rights, as well as any other rights MW Italia may have in connection
with the Capital Increase, including the right of withdrawal pursuant to Section
2481-bis, first paragraph, second part, of the Italian Civil Code;

11

--------------------------------------------------------------------------------

4.1.3.
Favorably resolve upon the adoption of the new By-laws of the Company;

4.1.4.
Favorably resolve upon all other resolutions to be approved at Closing according
to this Agreement.

4.2.
At Closing and during the above equity-holders' meeting, Accuride shall
subscribe in full the Capital Increase and pay, pursuant to Article 2481-bis,
fourth paragraph, of the Italian Civil Code, only twenty-five percent. (25.00%)
of the relevant amount, equal to Euro 3,750,000.00; the remaining seventy-five
percent. (75.00%), equal to Euro 11,250,000.00, will be paid-up by Accuride, in
a manner so as to foster the specific purposes described under Annex 3.2.2,
pursuant to the following timeline, or upon written request of the Board of
Directors of the Company, to be delivered to Accuride, with 20 (twenty) Business
Days advance notice:

4.2.1.
An amount of Euro 5,392,000.00 shall be paid no later than 31 December 2016;

4.2.2.
An additional amount of Euro 5,858,000.00 shall be paid no later than 30 June
2017;

it being agreed that Accuride shall make the payments described above no later
that each term even though the Board of Directors of the Company fails, for any
reasons whatsoever, to send the said notice.
4.2.3.
Accordingly, upon Closing and after the Capital Increase:

(a)
Accuride shall own an Equity Interest in the Company with a par value of Euro
15,000,000.00, representing seventy percent. (70.00%) of the Company's corporate
capital, paid-in as per Euro 3,750,000.00; and

(b)
MW Italia shall own an Equity Interest in the Company with a par value of Euro
6,428,571.00, representing thirty percent. (30.00%) of the Company's corporate
capital, fully paid-in.

5.
Additional Funds

5.1.
The remaining part of the Investment not paid to the Company under the Capital
Increase (the "Additional Funds"), equal to Euro 4,750,000.00, shall be
contributed by Accuride, in a manner so as to foster the specific purposes
described under Annex 3.2.2, to the Company as equity, pursuant to the following
timeline or upon written request of the Board of Directors of the Company, such
notice to be delivered to Accuride with twenty (20) Business Days' notice:

5.1.1.
An amount of Euro 3,285,000.00 shall be paid no later than December 31, 2017;

5.1.2.
An additional amount of Euro 1,466,000.00 shall be paid no later than June 30,
2018;

it being agreed that Accuride shall make the payments described above no later
that each term even though the Board of Directors of the Company fails, for any
reasons whatsoever, to send said notice.
12

--------------------------------------------------------------------------------

5.2.
The Additional Funds shall be paid by Accuride to the Company as equity
contribution (versamento a fondo perduto), or any other different means of
equity funding that Accuride and MW Italia may agree considering the most
efficient tax treatment from time to time in the best interest of both Accuride
and the Company.

6.
Commercial Agreements

6.1.
At Closing, the Parties shall enter, and MW Italia shall cause the Company, CLN,
ArcelorMittal CLN Distribuzione Italia S.r.l., as applicable, to enter into the
following commercial agreements (the "Commercial Agreements"):

6.1.1.
A Steel Consultancy Agreement between the Company and CLN, according to the
terms and conditions attached hereto as Annex 6.1.1;

6.1.2.
A Last Call Agreement between the Company and ArcelorMittal CLN Distribution
Italia S.r.l., according to the terms and conditions attached hereto as Annex
6.1.2;

6.1.3.
A Transition Services Agreement between the Company and MW Italia, according to
the terms and conditions attached hereto as Annex 6.1.3;

6.1.4.
A Purchasing Services Agreement between the Company and CLN, according to the
terms and conditions attached hereto under Annex 6.1.4; and

6.1.5.
A Management Secondment Agreement and a Service Agreement between the Company
and Accuride according to the terms and conditions attached hereto as Annex
6.1.5(a) and Annex 6.1.5(b).

6.2.
The Parties further acknowledge and agree that the commercial business
relationships between the Company and each of (i) MW Aftermarket (with respect
to steel wheels and rims) and (ii) MW France and MW Romania (with respect to
steel disc and rims) shall continue on the basis of individual orders for a
period of at least six (6) months after Closing, provided however that, only
with respect to steel wheels and rims which are sold to MW Aftermarket, such
sales shall be substantially consistent with past sales volumes during the
period between September 30, 2014 and September 30, 2015 (as described under
Annex 6.2) and with past customers of such products during the same period.
After such a period, the Company and each of MW Aftermarket, MW France and MW
Romania shall discuss in good faith with the Company if an agreement in writing
is necessary, as well as its relevant terms and conditions.

6.3.
MW Italia and Accuride acknowledge and agree that, at Accuride's or MW Italia's
request after Closing, they shall consider in good faith the advisability of
having the Company entering into the following additional commercial agreements:

6.3.1.
A commercial mediator/marketing agreement between the Company and Accuride, MW
Italia and/or CLN, or their subsidiaries and Affiliates, as the case may be, to
provide certain marketing support to the Company and to have the Company
providing marketing support to Accuride;

6.3.2.
A technical services agreement between the Company and Accuride, MW Italia
and/or CLN, or their subsidiaries and Affiliates, as the case may be, to provide
design and engineering services to the Company; and/or

6.3.3.
An intellectual property licensing agreement between the Company and Accuride;

13

--------------------------------------------------------------------------------

upon the terms and conditions that will be negotiated in good faith between the
Parties, provided, however, that any such services shall be rendered at
competitive market prices and in compliance with all applicable Tax rules and
principles.
7.
Position Of CLN

7.1.
CLN hereby undertakes to:

7.1.1.
Cause MW Italia to fulfill its obligations under this Agreement;

7.1.2.
Ensure that MW Italia, as long as it is a CLN Affiliate, is provided with
sufficient resources to comply with its obligations arising from this Agreement;
and

7.1.3.
Act as guarantor solely and exclusively with respect to any and all obligations
of MW Italia, in the event that MW Italia does not fulfill its relevant
obligations arising from breaches of the following Representations and
Warranties of MW Italia under this Agreement (regardless of whether they require
a payment or an obligation to carry out, or not carry out, specific actions):
(i) Environmental, as described under Clause 11 of this Agreement and 19 of
Annex 15.1; (ii) Labor matters as described under Clause 17 of Annex 15.1, and
(iii) Tax matters as described under Clause 10 of this Agreement and Clause 7 of
Annex 15.1;

it remaining understood that, except as expressly provided elsewhere in this
Agreement, CLN executes this Agreement for the only purposes of this Clause 7.
8.
Shareholders' Agreement

At Closing, Accuride, CLN and MW Italia shall enter into a Shareholders'
Agreement governing their future relationships as equity-holders of the Company
(the "Shareholders' Agreement"), pursuant to the draft attached hereto as Annex
8.
9.
Right To Designate

9.1.
The Parties hereby acknowledge and agree that Accuride shall have the right to
designate, pursuant to Section 1401 of the Italian Civil Code, an Affiliate in
order to assume all rights and obligations of Accuride under this Agreement,
provided, however, that such designation is made in accordance with the
following provisions:

9.1.1.
Anything in Section 1402 of the Italian Civil Code to the contrary
notwithstanding, the designation shall be communicated in writing to the other
Parties on or before the Closing Date;

9.1.2.
Anything in Section 1403 of the Italian Civil Code to the contrary
notwithstanding, the designation shall be sufficiently made if communicated in
writing, together with the written acceptance of the designated entity; and

9.1.3.
Accuride shall remain a party to this Agreement and shall be jointly and
severally liable with the designated entity for any and all duties and
obligations under this Agreement.

14

--------------------------------------------------------------------------------

Section III – Specific Undertakings
10.
Specific Undertakings On The Current Consolidated Fiscal Agreement

10.1.
Prior to the Closing CLN shall transfer-back (riattribuire) to the Company any
and all the accumulated NOL.

10.2.
MW Italia hereby represents and warrants that the NOL amount to Euro
11,149,935.00 and, pursuant to the Tax Consolidation Agreement, the NOL are
freely transferrable back from CLN to the Company without the Company incurring
in any Tax liability, provided, however, that all the requirements of Article 84
of TUIR are complied with by the Company after Closing. In particular, the
transfer of the NOL shall be made in compliance with the Law and the provisions
of the Tax Consolidation Agreement, so that, for the effect, the Company will be
in a position to (a) duly indicate them in the Company corporate income tax
return (Modello Unico 2016 relating to the fiscal year 2015), and (b) use the
same to offset its CIT taxable income.

10.3.
It remains understood that any liability arising for the Company from the
transaction described under Clause 10.2, including Tax liabilities related
thereto, shall be the responsibility of CLN only and, accordingly, CLN shall
indemnify the Company for any Tax liability or any other negative consequence
for the Company arising therefrom, without any limitation in time and amount and
as a separate obligation from those allocated to MW Italia under Clause 16 of
this Agreement.

10.4.
The NOL will be transferred in full to the Company and shall be treated and used
by the Company as follows:

10.4.1.
Euro 6,064,197.00 shall be used by the Company for its own legal purposes,
without any relation with the provisions of this Agreement;

10.4.2.
The balance between the overall amount of the NOL and the amount of Euro
6,064,197.00 shall be used:

(a)
To off-set possible future CIT Tax claims for which MW Italia and CLN may have a
liability or a payment obligation under this Agreement; and

(b)
The balance of NOL remaining after the off-set with any amount under letter (a)
above shall be used by the Company against CIT taxable income generated by the
Company according to the following order: (i) the NOL under Clause 10.4.1
amounting to Euro 6,064,197; (ii) those NOL which are transferred by CLN to the
Company in excess of the said amount of Euro 6,064,197, it being agreed that the
value of Taxes which are not paid as a result of the said relevant off-set shall
be reimbursed to CLN in an equivalent amount, at the time on which the Company
actually enjoys the Tax benefit.  Any fiscal losses that the Company may have
generated and/or accrued after the Closing Date shall be used only thereafter.

11.
Specific Provisions And Undertakings On Certain Assets, Permits, Environmental
And Real Estate Matters

11.1.
The following actions shall occur after Closing, provided, however, that MW
Italia shall retain and bear any and all Loss, liability, costs, charges, fines,
penalties and assessments or reimburse the Company for any and all Loss,
liability, costs, charges, fines, penalties and assessments, without any
limitation in time (including for related work completed prior to or after
Closing) and amount and as a separate obligations from those allocated to MW
Italia elsewhere in this Agreement and, in particular, in Clause 16 of this
Agreement:

15

--------------------------------------------------------------------------------

11.1.1.
The Company shall secure proper air emissions permit to cover all emission
points;

11.1.2.
The Company shall complete the process with the Regione Lombardia to receive new
abstraction well permits covering three wells;

11.1.3.
The Company shall remediate any asbestos in the Company's premises (to this
purposes, MW Italia has provided Accuride with data from the March asbestos
survey that was completed on boiler and pipes);

11.1.4.
The Company will remove or, if not possible, either close unused underground
storage tanks (USTs) or ensure their integrity for continued use, all in
accordance with ARPA Lombardia regulations;

Notwithstanding the foregoing, the Parties have agreed that a portion of the
Accuride Investment (Euro 1,200,000.00) has been allocated to asbestos
remediation and sewer issues as referenced in Annex 3.2.2 and shall be paid by
the Company out of the Investment pursuant to the time schedule listed in Annex
3.2.2 simultaneously with any payment to be possibly made by MW Italia in
connection with asbestos remediation and sewer issues.
11.2.
Accuride acknowledges and agrees that the Representations and Warranties
relating to Title and Conditions of Assets (to the extent they are related to
Properties), Properties and Permits may not be true, complete and correct, and
therefore complied with, at the Closing Date and thereafter. MW Italia hereby
undertakes to ensure that all the circumstances that currently render untrue,
non-complete or non-correct the Representations and Warranties listed above
shall be fully remedied in the shortest possible time, under costs and expenses
of MW Italia (which will ensure that the Company, if necessary, will have the
appropriate funds by way of versamenti a fondo perduto when these Loss,
liability, costs, charges, fines, penalties and assessments become payable and
upon simple request by the Company's Board). Therefore, any liability of MW
Italia under this Agreement shall arise solely in the event MW Italia does not
remedy (through the Company) to the said circumstances. MW Italia shall remain
liable for any liabilities, costs, charges, assessments, penalties, fines,
damages, either direct and indirect, which might be suffered by Accuride or the
Company in connection with acts, facts omissions, fines, sanctions or
circumstances arising from such untruthfulness or incompleteness, or
incorrectness for (i) the period before Closing, and (ii) the period after
Closing and through the time on which the remediation of such issues or findings
will take place.  Without limiting the generality of the above, the Parties
shall ensure that the Company adopts any actions (including, but not limited to,
filing applications, requests, or documents; signing projects, agreements, and
orders; appointing experts and granting powers of attorneys; issuing statements,
and the like) that may be requested by MW Italia so as to arrive at a situation
where the relevant Representations and Warranties are materially complied with.

12.
Other Specific Undertakings

12.1.
The Parties acknowledge that prior to Closing, Accuride has been allowed to
carry out a physical Inventory count in the Company, on or near the Closing Date
for the purposes of the calculation of the Net Working Capital at Closing.

12.2.
The Parties acknowledge that:

16

--------------------------------------------------------------------------------

12.2.1.
Banca Popolare di Milano ("BPM"), has agreed to accept a standby letter of
credit from Accuride in the amount of Euro 5,250,000 to guaranty payment of
CLN's existing credit line with BPM that is allocated to the Company, such
standby letter of credit to be provided so that it is effective as of Closing,
and that at Closing, BPM shall:

(a)
Issue a facility letter (lettera conferma fidi), confirming to CLN, Accuride and
the Company that a new credit line (supported by Accuride's standby letter of
credit) in favor of the Company in the amount of Euro 5.250.000 has been
provided and that it will be valid for at least one year;

(b)
Confirm in writing to CLN that the Euro 5,250,000 credit line allocated to the
Company prior to Closing will be free for CLN to use for other corporate uses;
and

(c)
Confirm in writing to CLN that all prior commitments regarding its BPM credit
facility are finally terminated.

12.3.
Accuride represents and warrants to MW Italia and CLN that at Closing it shall
deliver to BPM a standby letter of credit in the amount of Euro 5,250,000 to
guaranty payment of CLN's existing credit line with BPM that is allocated to the
Company, effective as of Closing.

12.4.
The Parties acknowledge that up until December 31, 2015 the Company shall remain
covered by the CLN group's insurance policies, subject to Accuride executing in
writing to AON the letter agreed by the Parties, pursuant to which Accuride
declares that it agrees with the terms and conditions of the insurance policies
currently in place.  Accuride shall ensure that the Company shall enter into new
insurance agreements effective as of January 1, 2016 and as from such a date the
Company will be no longer part of the CLN group's insurance.

12.5.
Accuride hereby undertakes (and it shall ensure that all of its relevant
Affiliates shall comply with this provision) not to approve, resolve, submit,
flank, propose or however take any actions against any of the current and/or
previous members of the Board of Directors of the Company), thus undertaking to
indemnify and hold harmless any such individuals for any losses, payments,
actions, claims, damages of any nature whatsoever they may incur as a result of
any actions for claims brought against them by Accuride or Accuride's
Affiliates.

Section IV – Closing And Post-Closing Adjustment
13.
Closing

13.1.
The Closing shall take place at 10:00 a.m., Italian time, of November 3, 2015,
at offices of the law firm Gianni, Origoni, Grippo, Cappelli & Partners, located
in Milan (Italy), Piazza Belgioioso 2, or such other date and place the Parties
may agree in writing (the "Closing Date"), before the notary public appointed by
Accuride.

13.2.
On the Closing Date, in addition to the execution and exchange of all documents
and agreements and the performance and consummation of all obligations and
transactions respectively required to be executed and exchanged and performed
and consummated on the Closing Date pursuant to this Agreement, MW Italia and
Accuride shall carry out the following activities, in the order provided herein
below (the "Closing"):

13.2.1.
Each Party shall deliver to the other Parties evidence of its duly
incorporation, valid existence and good standing;

17

--------------------------------------------------------------------------------

13.2.2.
MW Italia shall provide Accuride reasonable evidence that the transactions,
actions or facts mentioned under Clauses 10 have been complied with, while
Accuride shall provide MW Italia reasonable evidence that the actions described
under Clauses 12.2 and 12.3 have been complied with;

13.2.3.
CLN shall, and shall cause the Company to, terminate with immediate effects the
Tax Consolidation Agreement and, as a consequence thereof, after the Closing
Date the Company shall not be bound thereby or have any liability thereunder; in
this respect, CLN shall complete all relevant filing with the competent Tax
Authorities within 30 days after Closing, and shall provide Accuride with the
relevant evidence;

13.2.4.
MW Italia shall deliver to Accuride a copy of the resignation letters executed
by each of the Company's current Directors and the Statutory Auditor (sindaco
unico) from their respective offices;

13.2.5.
MW Italia shall attend the Company's equity-holders meeting under Clause 4.1 and
favorably resolve upon:

(a)
The Capital Decrease and the Capital Increase so that Accuride shall subscribe
in full, and pay twenty-five percent. (25%) of, the Capital Increase pursuant to
Clause 4.2 above;

(b)
Without prejudice for the rights of both Accuride and MW Italia under the
Shareholders' Agreement, the appointment of a new Board of Directors, for a one
(1)-year term, and therefore until the approval by the equity-holders' meeting
of the Company's financial statements as of December 31, 2016 and without any
remuneration, composed as follows:

(i)
Scott Hazlett, as Chairman of the Board of Directors;

(ii)
Michael Prendeville, as director;

(iii)
Joseph Brodzinski, as director;

(iv)
Adrian Gordon, as director;

(v)
Andrea Rodella, as director;

(c)
Without prejudice for the rights of both Accuride and MW Italia under the
Shareholders' Agreement, the appointment of a Statutory Auditor for a three
(3)-year term, and therefore until the approval by the equity-holders' meeting
of the Company's financial statements as of December 31, 2017, and in the person
of Mr. Pedro Palau.

(d)
The approval of new corporate by-laws, in the text attached hereto as Annex
13.2.5(d);

13.2.6.
Subject to Accuride declaring in writing to AON that they agree with the terms
and conditions of the insurance policies currently in place , MW Italia shall
provide Accuride with a letter from AON confirming that the insurance companies
have accepted to maintain in place the insurance policies currently in force
through December 31, 2015, except with regard to the D&O insurance policies.

18

--------------------------------------------------------------------------------

13.2.7.
Accuride shall procure that BPM delivers to MW Italia all letters and statements
to be delivered by BPM as described under Clause 12.212.3.

13.2.8.
Accuride and MW Italia shall enter into the Shareholders' Agreement;

13.2.9.
The Parties shall arrange to have the Notary Public filing the resolution of the
Capital Decrease and the Capital Increase with the competent Register of
Enterprises immediately after its approval;

13.2.10.
The Commercial Agreements shall be executed by and between the relevant parties
thereof; MW Italia shall deliver to Accuride all Commercial Agreements executed,
in original, by all parties to them other than Accuride, and Accuride shall
execute and deliver the Commercial Agreements to which it or its Affiliates are
a party to;

13.2.11.
MW Italia and Accuride shall require the newly appointed Board of Directors of
the Company to hold a meeting in order to:

(a)
Appoint Joseph Brodzinski as managing director and General Manager granting him
the powers listed in Annex 13.2.11(a);

(b)
Terminate the powers of attorney currently granted in favor of Messrs. Angelo
Piatti, Osvaldo Blanc, Duilio Trovò, Andrea Tola, and Elena Porta, Paolo
Massola, Andrea Rodella;

(c)
Appoint new attorneys-in-fact;

(d)
Confirm those Commercial Agreements the Company is a party to;

(e)
Appoint a new Organismo di Vigilanza pursuant to the provisions of Law 231,
composed of the following Persons: Renato Martinelli, Eleonora Montani and Mara
Vanzetta;

(f)
Approve (i) the confirmation to be sent to BPM immediately after the Board of
Directors meeting as to the subscription of the Capital Increase by Accuride and
the relevant payment, as described under Clause 13.2.5(a), has been made, and
(ii) the granting of powers to Scott Hazlett to accept and send to BPM,
immediately after the Board of Directors meeting, the acceptance of the "lettera
conferma fidi";

(g)
Accuride shall execute, and shall cause the Company to execute, the Management
Secondment Agreement, as per Clause 6.1.5.

13.3.
The Parties agree that the documents to be executed to implement the Capital
Decrease and the Capital Increase and the other actions provided for by this
Clause 13, will be executed, performed and delivered solely for the purpose of
giving effect to the Capital Decrease and the Capital Increase and to Closing in
general, provided, however, that (i) the wording or provisions of such documents
shall in no way impair or alter the rights and obligations of the Parties
arising from this Agreement, and (ii) in case of discrepancy, the provisions of
this Agreement shall prevail between the Parties over the provisions of the
documents executed solely to give effect to the Capital Decrease and the Capital
Increase.

13.4.
The Parties acknowledge that all actions, fulfillments, transactions and
activities concerning the Closing, notwithstanding their plurality and variety
(also with reference to the obligated parties), for the purposes of the Closing
shall be considered as a single transaction, so that (unless otherwise agreed by
Accuride and MW Italia), in the event of failure to perform any one of these,
the Closing shall be considered as not performed and, failing the achievement of
a mutual satisfactory agreement within fifteen (15) Business Days from the
Closing Date, terminated, without prejudice to any potential liability of either
Party for any breach of the obligations to be performed hereunder.

19

--------------------------------------------------------------------------------

14.
Closing Adjustments

14.1.
As an inducement to Accuride to subscribe the Capital Increase, MW Italia has
accepted to inject some cash in the Company should the Closing Net Financial
Position differ from the Reference Net Financial Position and/or the Closing Net
Working Capital differ from the Reference Net Working Capital, pursuant to the
following provisions.

14.2.
In the event that:

14.2.1.
the Closing Net Financial Position differs from the Reference Net Financial
Position; and/or

14.2.2.
the Closing Net Working Capital differs from the Reference Net Working Capital;

14.2.3.
then MW Italia shall be responsible for paying to the Company, in cash by wire
transfer of immediately available funds, the Net Variance, should it results in
a negative closing adjustment (the "Negative Closing Adjustment"), calculated
pursuant to the following formula:

(CNWC – RNWC) + (RNFP – CNFP) = "Net Variance"
If Net Variance < or = Euro 145,000 (i.e., 10% * (RNFP - RNWC)): MW Italia shall
not have to pay any Negative Closing Adjustment.
If Net Variance > Euro 145,000 (i.e., 10% * (RNFP - RNWC)): MW Italia shall pay
as Negative Closing Adjustment any amount in excess of 10%*(RNFP - RNWC),
as detailed under the examples contained in Annex 14.3.1,
Where:
CNWC means the Closing Net Working Capital;
RNWC means the Reference Net Working Capital
RNFP means the Reference Net Financial Position
CNFP means the Closing Net Financial Position
14.3.
Determination of Closing Adjustment Amounts:

14.3.1.
Within thirteen (13) Business Days starting from the Closing Date, Gianetti
shall provide MW Italia with, and insert in the Hyperion software managed by MW
Italia the accounting data at Closing.  In the following five (5) Business Days
MW Italia shall elaborate such data in the Hyperion software and provide them to
Accuride.  Within forty (40) Business Days after receipt from MW Italia of the
data at Closing elaborated by the Hyperion software, Accuride or the Company
shall prepare, or cause to be prepared, and delivered to MW Italia a calculation
setting forth: (i) the amount of the Closing Net Financial Position; (ii) the
amount of the Closing Net Working Capital; and (iii) the amount of the Negative
Closing Adjustment, if any, net of the ten percent (10%) allowance as shown in
Annex 14.3.1 (collectively referred to as the "Closing Adjustment Amounts"). If
no calculation is delivered by Accuride within the said forty 40 Business Day
term, no Closing Adjustment Amount shall have to be paid by MW Italia.

20

--------------------------------------------------------------------------------

14.3.2.
Objection to the Closing Adjustment Amounts. After the Closing Adjustment
Amounts have been delivered, MW Italia shall review it and respond to the
Closing Adjustment Amounts by delivering written notice to Accuride (the
"Closing Amount Objection") within twenty (20) Business Days, setting forth a
specific description of the basis of the Closing Amount Objection and the
adjustments that MW Italia believe should be made.  If no Closing Amount
Objection is delivered to Accuride within such twenty (20) Business Day period,
then MW Italia shall be deemed to have accepted the Closing Adjustment Amounts
and the Closing Adjustment Amount shall be considered final and binding to the
Parties and the relevant amount paid within ten 10 Business Days, provided,
however, that MW Italia shall in any case at least pay any undisputed amount.

14.3.3.
Response to Closing Amount Objection.  If a Closing Amount Objection is
delivered to Accuride pursuant to the above provision, then Accuride shall
review it and respond to the Closing Amount Objection by delivering written
notice to MW Italia within twenty (20) Business Days, specifying the scope of
its disagreement with the information contained therein.  If no such written
notice is delivered to MW Italia within such twenty (20) Business Day period,
then Accuride shall be deemed to have accepted the Closing Amount Objection and
the relevant amount shall be paid by MW Italia within ten 10 Business Days,
provided, however, that MW Italia shall in any case at least pay any undisputed
amount.

14.4.
Dispute Resolution Following Objection.

14.4.1.
Negotiation. If Accuride delivers a written notice to MW Italia in response to a
Closing Amount Objection, then Accuride and MW Italia shall promptly meet (in
person, by telephone, or otherwise) and attempt in good faith to resolve any
dispute or disagreement relating to the Closing Adjustment Amounts (the
"Dispute") provided, however, that MW Italia shall in any case at least pay any
undisputed amount.

14.4.2.
Resolution By Independent Accountants. If Accuride and MW Italia are unable to
resolve the Dispute (or any portion thereof) within twenty (20) Business Days
following the delivery of a Closing Amount Objection, then, at any time
thereafter, Accuride or MW Italia may elect to have the Dispute resolved by a
nationally recognized firm of independent public accountants as to which
Accuride and MW Italia mutually agree (or, failing such agreement with ten 10
Business Days, appointed by the Chairman of the Ordine dei Commercialisti di
Milano upon request of the most diligent Party) (the "Independent Accountants"),
which shall, acting as an expert and not as an arbitrator, determine on the
basis of appropriate Accounting Principles and the specific provisions of this
Agreement, whether and to what extent, if any, the Closing Adjustment Amounts
require adjustment. In connection with the engagement of the Independent
Accountants, each Party shall execute reasonable engagement letters and supply
such other documents and information as the Independent Accountants may
reasonably require or as such Party deems appropriate. The Independent
Accountants shall be instructed to use every reasonable effort to perform its
services within fifteen (15) Business Days after submission of the Dispute to it
and, in any case, as soon as practicable. MW Italia shall pay the amount, if
any, determined by the Independent Accountant within ten 10 Business Days.  All
fees and expenses of the Independent Accountants in connection with the services
shall be shared 50% by Accuride and 50% by MW Italia.

21

--------------------------------------------------------------------------------

Section V - Representations And Warranties And Indemnifications
15.
Representations and Warranties by MW Italia

15.1.
Subject to the specific provisions and undertakings under Clause 11.2, MW Italia
grants in favor of Accuride the Representations and Warranties set forth in
Annex 15.1 hereof (the "Representations and Warranties"), subject to and limited
by the provisions thereunder, acknowledges that such Representations and
Warranties so qualified are true, correct and accurate in all material respect
on the Closing Date (except for those Representations and Warranties that are
given with reference to a specific date, which shall be true, correct and
accurate as of such date) and assumes the relevant payment obligations set forth
by Clause 16 below.

15.2.
MW Italia represents that neither MW Italia nor CLN omitted or failed to
disclose anything that, according to the diligence required considering their
respective positions, they should have known in relation to any material facts
or circumstances which are the subject matter of the Representations and
Warranties.

15.3.
MW Italia further represents that neither MW Italia nor CLN have failed or
neglected to disclose to Accuride any material fact or event known to it, or
which should have been known to it after reasonable inquiry, which would provide
Accuride with complete and accurate information about the Company. There are no
circumstances or information of which MW Italia or CLN are aware, or should be
aware after reasonable inquiry, which has not been communicated in writing to
Accuride and that could reasonably result in a Material Adverse Effect.

15.4.
The Parties acknowledge and agree that:

15.4.1.
Other than the Representations and Warranties specifically contained in this
Agreement, there are no other Representations and Warranties of the Parties,
whether expressed or implied, with respect to the Company and/or the transaction
contemplated herein;

15.4.2.
MW Italia makes no representations or warranties to Accuride with respect to any
projections, estimate or budgets related to the Company and its business
activity.

16.
Payment Obligation

16.1.
Without prejudice to other payment obligations set forth by this Agreement, MW
Italia agrees to pay:

16.1.1.
Any liabilities of the Company existing at the date hereof to the extent that
they are not fully reflected in the relevant accounting books and, to the extent
applicable, in the 2014 Financial Statements, provided, however, that they are
related to a breach of the Representations and Warranties that may generate a
liability of MW Italia hereunder;

16.1.2.
Any total or partial capital loss or minor value (minusvalenza totale o
parziale) of any item recorded in the Company's accounting books at the date
hereof or, to the extent applicable, in 2014 Financial Statements of the
Company, provided, however, that they are related to a breach of the
Representations and Warranties that may generate a liability of MW Italia
hereunder;

22

--------------------------------------------------------------------------------

16.1.3.
Any Loss suffered or incurred by the Company, as well, any other additional Loss
incurred by Accuride, deriving from the occurrence or non-occurrence – with
reference to circumstances or omissions however occurred prior to Closing, even
if manifested prior or after the Closing Date – of any event or events that is,
or are, in violation or breach of the Representations and Warranties, or make
the same not true, correct or accurate;

16.1.4.
Any Third Party Claims brought against Accuride or the Company, to the extent
(i) attributable to the operation of the Company's business prior to the
Closing, and (ii) guaranteed or covered under the Representations and Warranties
and under Clauses 15 and 16, provided, however, that the Representation and
Warranties relating to (i) product liability, (ii) recall of products, and (iii)
breach of contracts with customers and/or suppliers, shall not be deemed as
qualified or limited by the Data Room, or any other qualification, disclosure,
or mitigation contained in this Agreement or in the Representations and
Warranties.

16.2.
The amount of the payment obligations under Clause 16.1 above shall be paid:

16.2.1.
In connection with any Losses directly affecting Accuride or its Affiliates
other than the Company, to Accuride for the entire amount of such Losses; and

16.2.2.
In connection with any Losses directly affecting the Company, to the Company for
the entire amount of such Losses.

16.3.
MW Italia shall not be liable under this Clause 16:

16.3.1.
If the sum due in connection with any single occurrence (or group of same or
substantially similar occurrences deriving from the same or similar facts,
behaviors or omissions) giving rise to MW Italia's liability thereto does not
exceed Euro 10,000 (ten-thousand), which are finally and irrevocably waived by
Accuride hereunder; and

16.3.2.
For Losses (or group of same or similar occurrences deriving from the same or
substantially similar facts, behaviors or omissions) each of a value in excess
of Euro 10,000 (ten-thousand) that give rise to payment obligations pursuant to
this Clause 16.1 or otherwise, until the aggregate amount of Losses exceeds Euro
75,000 (seventy-five thousand), provided, however, that, if such limit is
exceeded, MW Italia shall be liable for the entire amount and not only for the
portion in excess of Euro 75,000 (seventy-five thousand).

16.4.
In any case, MW Italia's maximum aggregate liability under this Clause 16 shall
be limited to Euro 5,000,000 (five million) (the "Cap"), provided, however, that
environmental issues arising from soil and groundwater issues or contamination
shall have a separate and independent cap of Euro 10,000,000 (ten million).

16.5.
The payments relating to following known issues: (i) asbestos, (ii) EU
Integrated Pollution Prevention and Control Permits, (iii) Air Emission, (iv)
Underground Storage Tanks, (v) Water Supply, (vi) Wastewater Discharge, (vii)
Permits And Sewers Issues, will be excluded from any cap and time limitation
and, therefore, there will be full liability of MW Italia for any amount related
to them, other than that portion of the Investment (Euro 1,200,000) that is
allocated to asbestos and sewer remediation work as described in Annex 3.2.1.

16.6.
Without prejudice to the above, any indemnification due under this Clause 16
shall be reduced (or returned to MW Italia, to the extent already paid) by the
amount of: (i) any adjustment under the Closing Adjustment, to the extent that
it relates to the subject matter of a claim or potential claim, (ii) any
insurance proceeds or any other amounts which the Company or Accuride may
receive, if and when received, from any third parties in relation to the subject
matter of a claim, and (iii) any Tax benefit or other positive effect on the
Company or Accuride, the latter with respect to indemnification directly
received.

23

--------------------------------------------------------------------------------

16.7.
In no event shall the same Loss be indemnified more than once.

16.8.
The liability of MW Italia for indemnification under this Clause 16 shall be
exonerated or mitigated pursuant to Section 1227 of the Italian Civil Code.

16.9.
MW Italia's indemnification obligations under this Clause 16 shall be excluded
to the extent any Losses arise because of a change in any applicable Laws after
Closing.

16.10.
MW Italia's liability under this Clause 16 shall survive the Closing for a
period of two (2) years thereafter (it remaining understood that, once a Claim
is sent by Accuride to MW Italia, the relevant indemnification obligations shall
remain effective until the relevant obligation is fully satisfied or definitely
ascertained groundless), except for:

16.10.1.
MW Italia's liability deriving from the inaccuracy, incompleteness,
untruthfulness or breach of any of the Representations and Warranties concerning
the following Sections of Annex 15.1 Representations and Warranties: 1) Standing
of MW Italia, 2) The Company, and 3) Corporate Capital and Ownership and 24)
Absence of Intermediaries, which shall not be subject to any cap in the amount
or time limitation;

16.10.2.
(a) Tax and currency-related issues occurred before Closing, and (b) labor
and/or social-security issues occurred before Closing, including pre-Closing
issues arising from any possible dismissal of employees in the future (including
Redundant Employees), which shall remain in force up to the maturity date of the
relevant statute of limitations provided under applicable term for Third Party
Claims connected with the Claim;

16.10.3.
Environmental issues arising from soil and groundwater contamination (with
exclusion of all known Environmental issues listed in Clause 11.1 above and (ii)
below), which will remain in force up the tenth (10th) anniversary of the
Closing Date, provided, however, that:

(i)
No "dig" analysis (or however any other analysis or survey of any nature
relating to soil and groundwater contamination) will be conducted by the Company
and/or Accuride unless (a) as a result of an action in the ordinary course of
business, (b) mandatory required under any applicable Laws and regulations,
including ARPA Lombardia regulations, (c) necessary in order to ensure health
and safety of the Company's employees, (d) necessary in compliance with the
Company Directors' duties, and in particular in order to prevent a significant
Environmental issue, or (e) required in connection with more general
refurbishment activities carried out at the Company's premises; with the
exception of the above paragraphs (a) through (e), in the event a "dig" or other
analysis on the soil and groundwater contamination is carried out, the liability
of MW Italia (and CLN) set forth hereunder shall be deemed as immediately and
irrevocably waived and terminated with respect to the outcome of the analysis
arising from the said analysis, survey and or dig activities;

(ii)
For the purposes of this Clause 16.10.3, all definitions of Dangerous Substance,
Environment, Environmental Law, Environmental Permit, Environmental Remediation,
Third Party Claim, as well as any other definition which may be related thereto,
shall be reduced and deemed to be strictly limited to soil and groundwater
contamination, it being acknowledged and agreed by the Parties that the aim of
this Clause 16.10.3 is that of limiting the purpose of the circumstances and
possible breaches of the Representations and Warranties covered by it.

24

--------------------------------------------------------------------------------

(iii)
All Environmental issues listed in Clause 11.1 (including without limitation,
asbestos underground storage tanks, permit and sewer issues) will be excluded
from the ten (10) year time limitation and MW Italia's indemnity for such issues
will continue indefinitely.

16.10.4.
No liability for Losses shall exist, whether under Clause 16.10.3 or under the
Representations and Warranties under Clause 19 of Annex 15.1 and related
matters, in the event the Company ceases operations in full at the Company's
Properties located in Ceriano Laghetto and these Properties are repurposed to an
activity other than industrial activities.

17.
Procedure To Submit A Claim

17.1.
Any Losses giving rise to indemnification shall be specifically claimed by
Accuride to MW Italia and/or CLN (the latter to the applicable extent) by
written notice (the "Claim") to be sent within sixty (60) Business Days from the
date on which (i) Accuride and/or (ii) the Directors of the Company appointed
upon Accuride's designation, became actually aware of such Loss.

17.2.
Within thirty (30) Business Days from the receipt of a Claim, MW Italia shall
communicate in writing to Accuride its intention to accept, or reject, the
Claim, it being understood that, if no such communication is sent, the Claim
shall be deemed accepted. It is also understood that, should MW Italia agree on
the existence of the indemnification obligations associated with the Losses, and
on the calculation of the relevant amount, the payment of the agreed
indemnification shall be carried out within five (5) Business Days from the
entry into such agreement, unless otherwise agreed by Accuride and MW Italia.

17.3.
In the event the Claim is not accepted, wholly or partially, Accuride and MW
Italia shall undertake to reach in good faith an agreement which regulates their
respective positions in an equitable manner. If, within thirty (30) Business
Days from the receipt by Accuride of the communication of objection to the
Claim, no such agreement is achieved, Accuride and MW Italia are entitled to
defend their respective positions pursuant to Clause 28 below.

17.4.
The Parties acknowledge and agree that the indemnification obligations set out
under Clause 16 constitute an independent and additional contractual remedy of
Accuride – separate and autonomous from the remedies provided under Sections
1490, 1491, 1492, 1493, 1493, 1494, 1495 and 1497 of the Italian Civil Code in
terms of warranty on quantities and lack of defects, whose provisions shall
accordingly not apply to the Representations and Warranties and the
indemnifications of MW Italia under this Agreement.

17.5.
Except in the event of gross negligence or wilful misconduct, the
indemnification provided in Clause 16 and this Clause 17 shall be, after
Closing, the exclusive remedy of Accuride against MW Italia (and, to the extent
applicable to it, CLN) in respect to any breach of any covenant, undertaking,
representation or warranty, and the Parties hereby waive any right or defence
(also by way of eccezione di inadempimento as per Section 1460 of the Italian
Civil Code), including termination or avoidance (annullamento) and any other
remedy of termination (or to modify the terms of this Agreement, also pursuant
to Section 1467 of Italian Civil Code) it may have under applicable law (whether
in contract or tort or otherwise).

25

--------------------------------------------------------------------------------

17.6.
In the event of actions or challenges by third parties, including the Tax
Authority, which may give rise to any indemnification obligations by MW Italia,
Accuride and MW Italia shall exchange any reasonable information in relation to
such claims with respect to any Third Party Claim, MW Italia shall have the
right, at its own expense, to participate in or assume control of the defence of
the Third Party Claim of Payment, in case MW Italia elects to assume such
control, it shall recognise that the Third Party Claim has to be indemnified by
MW Italia. If MW Italia elects to assume such control, Accuride shall have the
right to participate in the defence of such Third Party Claim and to retain
counsel to act on its behalf, at its own expense. If MW Italia, having elected
to assume such control, thereafter fails to defend the Third Party Claim within
a reasonable time, Accuride shall be entitled to assume such control, and MW
Italia shall be bound by the results obtained by Accuride with respect to such
Third Party Claim. If MW Italia elects not to assume such control or fails to
respond to Accuride's Claim, then Accuride shall notify MW Italia in writing of
the counsel that Accuride or the Company, as the case may be, intends to retain
to defend the relevant Third Party Claim. In all cases of a proposed settlement
of a Third Party Claim, the defending Party shall need the prior written consent
of the other Party to close such settlement, it being understood that (i) the
proposed settlement shall provide that the third party which brought the
relevant Third Party Claim will have nothing further to claim in connection
therewith and that the aforesaid proposed settlement shall therefore be final
and binding to such third party, and (ii) the non-defending Party's consent
shall not be unreasonably withheld.

18.
Representations and Warranties by Accuride

18.1.
Accuride grants in favor of MW Italia the Representations and Warranties set out
hereunder, which shall be true and correct in all material respect also as of,
and as though made on, the Closing Date.

18.2.
Accuride: (i) is a corporation duly incorporated and organized, validly existing
under the Laws of the State of Delaware; (ii) is in good standing, not subject
to insolvency procedures of any kind, and no actions or requests are pending
that could declare Accuride bankrupt or insolvent or subject to any other kind
of insolvency procedures; (iii) has not entered into arrangements by which its
assets have been or must be transferred to its creditors; and (iv) has not
stopped, in the aggregate, paying its debts as they fall due.

18.3.
Accuride has all necessary capacity and corporate authority to enter into this
Agreement and to perform its obligations hereunder, as well as to consummate
this Transaction.  The execution and performance by Accuride of this Agreement
have been duly authorized by all requisite corporate actions on the part of
Accuride.

18.4.
The execution and delivery and performance of this Agreement by Accuride, and
the performance of this Agreement and the consummation of the Transaction
contemplated herein by Accuride: (i) does not, and will not, require any
consent, other than any consents or authorizations provided for by this
Agreement, and (ii) does not conflict with any Laws, Accuride's By-Laws, court
order, Contract or other restriction under which each of Accuride is, or will
be, obligated.

18.5.
This Agreement, duly executed and delivered by Accuride, constitutes legal,
valid and binding obligations of it, enforceable against Accuride in accordance
with its terms.

26

--------------------------------------------------------------------------------

19.
Representations and Warranties by CLN

19.1.
CLN grants in favor of Accuride the Representations and Warranties set out
hereunder, which shall be true and correct in all material respect also as of,
and as though made on, the Closing Date.

19.2.
CLN: (i) is a società per azioni (joint stock corporation) duly incorporated and
organized, validly existing under the Laws of the Republic of Italy; (ii) is in
good standing, not subject to insolvency procedures of any kind, and no actions
or requests are pending that could declare CLN bankrupt or insolvent or subject
to any other kind of insolvency procedures; (iii) has not entered into
arrangements by which its assets have been or must be transferred to its
creditors; and (iv) has not stopped, in the aggregate, paying its debts as they
fall due.

19.3.
CLN has all necessary capacity and corporate authority to enter into this
Agreement and to perform its obligations hereunder, as well as to consummate
this Transaction.  The execution and performance by CLN of this Agreement have
been duly authorized by all requisite corporate actions on the part of CLN.

19.4.
The execution and delivery and performance of this Agreement by CLN, and the
performance of this Agreement and the consummation of the Transaction
contemplated herein by CLN: (i) does not, and will not, require any consent,
other than any consents or authorizations provided for by this Agreement, and
(ii) does not conflict with any Laws, CLN's By-Laws, court order, Contract or
other restriction under which each of CLN is, or will be, obligated.

19.5.
This Agreement, duly executed and delivered by CLN, constitutes legal, valid and
binding obligations of it, enforceable against CLN in accordance with its terms.

Section VI - Miscellanea
20.
Effectiveness Of The Agreement And Duration Of Certain Undertakings

20.1.
Without prejudice to the Conditions Precedent under Clause 12.1 above and except
as differently expressly provided under other Clauses hereunder:

20.1.1.
This Agreement shall take effect on the date hereof;

20.1.2.
Except as otherwise provided for by this Agreement, the obligations of Accuride
under Clause 3, 4 5 and 18 and, in general any and all obligations of Accuride
under this Agreement which are purported to be executed after Closing Date shall
be in force until the day on which Accuride holds, directly or indirectly, a
participation in the Company higher than 10.00% of the Company's corporate
capital so that, as long as the participation held by Accuride in the Company
falls below such threshold, or Accuride ceases to be, directly or indirectly, an
equity-holder of the Company, such obligations shall terminate with immediate
effect;

20.1.3.
The obligations of CLN under Clause 7 shall remain in force until the
obligations of MW Italia for the matters mentioned under 7.1.3 expire. The
obligations of CLN under Clause 19 shall remain in force without any time
limitation;

20.1.4.
The obligations of MW Italia under Clause 15.2 above shall be in force until the
terms provided under Clause 16.9, notwithstanding the fact that Accuride ceased,
for any reason, to be an equity-holder of the Company.

27

--------------------------------------------------------------------------------

21.
Entire Agreement and Amendments

21.1.
This Agreement and its Schedules and Annexes constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements (if any) relating to the same subject matter.

21.2.
This Agreement may not be waived, changed, modified or discharged orally, but
only by an agreement in writing signed by all the Parties.

22.
Assignment Of The Agreement

22.1.
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of each of the Parties hereto and their respective successors and
except as provided for by this Agreement neither Party may assign any of its
rights, interests or obligations (including any receivables) hereunder without
the prior written consent of the other Parties.

23.
Expenses

23.1.
Except as otherwise expressly provided in other Clauses of this Agreement, any
cost, tax, impost, duty, or charge arising out of, or in connection with, the
transactions contemplated by this Agreement shall be borne as follows:

23.1.1.
All costs, expenses (including notarial fees), taxes (including registration
taxes), duties or charges relating to the Capital Increase and the amendments to
the Company's By-Laws shall be borne and paid for by the Company (it being
agreed that these shall not be included in the calculation of the Net Financial
Position and the Net Working Capital, and therefore, shall not be taken into
account for the purposes of the Closing Adjustments);

23.1.2.
Each of the Parties shall pay their own fees, expenses and disbursements
incurred in connection with the negotiation, preparation and implementation of
this Agreement, including (without limitation) any fees and disbursements owing
to their respective auditors, advisors and legal counsels.

24.
Confidentiality And Press Releases

24.1.
Except as otherwise required under any mandatory applicable laws, no publicity,
release of announcement concerning the execution or delivery of this Agreement,
any of the provisions contained herein or the transactions contemplated hereby
shall be issued by the Parties without the prior written consent and approval,
as to both form and content, of Accuride, provided, however, that such consent
or approval cannot be unreasonably withheld. Notwithstanding the foregoing,
Accuride may publicly file this and/or any other transaction document with the
United States Securities and Exchange Commission and/or the New York Stock
Exchange as it determines, in its sole discretion, is required to comply with
applicable rules and regulations applicable to publicly traded companies in the
United States or stock exchange listing requirements.

25.
Notices

25.1.
Any communication or notice required or permitted to be given under this
Agreement shall be made in writing, in English language, by registered mail
return receipt, by express courier or delivered by hands, with a courtesy copy
sent by e-mail which will not constitute notice, and shall be deemed to have
been duly and validly given if addressed, in each case, as follows:

28

--------------------------------------------------------------------------------

25.1.1.
If to Accuride:

address: 7140 Office Circle, Evansville, Indiana (U.S.A.);
to the attention of; the General Counsel (smartin@accuridecorp.com);
with copy to
Avv. Giovanni Marsili
c/o Gianni, Origoni, Grippo, Cappelli & Partners
Piazza Belgioioso 2
Milan, MI (Italy)
Fax: +39 02 76009628
e-mail: GMarsili@gop.it
25.1.2.
If to MW Italia:

address: Via Pavia 72, 10090 Cascine Vica, Rivoli, Turin (Italy);
to the attention of: Chief Executive Officer;
with copy to
Avv. Fabio Alberto Regoli
Tosetto, Weigmann e Associati
Corso Galileo Ferraris, 43
10128 Torino (Italy)
Fax: +39 011 5184587
Email: fa.regoli@studiotosetto.it
25.1.3.
If to CLN:

address: Corso Susa 13/15, 10040 Caselette, Turin (Italy);
to the attention of Chief Executive Officer;
with copy to
Avv. Fabio Alberto Regoli
Tosetto, Weigmann e Associati
Corso Galileo Ferraris, 43
10128 Torino (Italy)
Fax: +39 011 5184587
29

--------------------------------------------------------------------------------

Email: fa.regoli@studiotosetto.it
or at such other address as either Party may hereafter notify to the others
Parties by written notice, as herein provided.
26.
Post-Closing Covenants

26.1.
From and after the Closing, the Parties shall have the following respective
rights and obligations.

26.2.
Inspection of Records; Cooperation.

26.2.1.
MW Italia and CLN shall preserve their respective books and records (including
work papers in the possession of their respective accountants and any electronic
records) with respect to the Company, if any, in a manner consistent with the
record retention policies of applicable by Law, as in effect from time to time,
and make such books and records available for inspection by any other Party for
reasonable and proper business purposes at all reasonable times during normal
business hours, for a ten (10)-year period after the Closing Date, with respect
to all transactions of the Company occurring prior to and including the Closing
and the historical financial condition, Assets, liabilities, operations and cash
flows of the Company prior to the Closing Date.  As used in this Clause 26.2.1,
the right of inspection includes the right to make extracts or copies at the
cost of the Party seeking such extracts or copies.

26.2.2.
The Parties shall cooperate reasonably with each other with respect to the
defense of any Third Party Claim subsequent to the Closing Date which is not
subject to the indemnification provisions contained in Clause 16, provided,
however, that the Party requesting cooperation shall reimburse the other Party
for reasonable out-of-pocket costs and expenses of furnishing such cooperation,
except to the extent such other Party is indemnified against such costs and
expenses under Clause 16.  Such cooperation shall include making available to
the requesting Party, at such times and under such circumstances so as not to
unreasonably disrupt business, the relevant information, documents, records and
employees of the cooperating Party, allowing the relevant personnel of the
cooperating Party to assist the requesting Party in participating in any such
matter (including providing testimony in any Proceeding), executing and
delivering documents or instruments and taking all such action as the requesting
Party reasonably requests in connection with such matter.

26.2.3.
CLN and MW Italia hereby consent to Accuride's consultation with legal,
accounting and other professional advisors to the Company relating to the advice
rendered to the Company prior to the Closing Date regarding the Company's
business or Assets; provided, however, that such consent shall not apply to
Accuride's ability to consult with any legal counsel to CLN and MW Italia
(including where such legal counsel has provided advice or services to the
Company on behalf or at the request of CLN or MW Italia) unless CLN or MW
Italia, as the case may be, separately consents in writing in response to a
specific request by Accuride citing the purpose and scope of such requested
consultation, which consent shall not be unreasonably withheld or delayed.

26.2.4.
Notwithstanding anything to the contrary contained in Clause 26.2, (i) no Party
shall be obligated to provide any other Party with access to any books, records
or other documents pursuant to this Clause 26.2 where such access would violate
any applicable Law, (ii) any Party may refuse to provide access to any
communication between such Party or any of its Affiliates and its/their legal
counsel in order to preserve the attorney-client privilege in respect of such
communication, and (iii) if any of the Parties are in an adversarial
relationship, including in actual or threatened litigation, the furnishing of
information, documents or records in accordance with any provision of this
Clause 26.2 shall be subject to applicable rules relating to discovery.

30

--------------------------------------------------------------------------------

26.3.
Cooperation on Tax Matters. CLN and MW Italia shall provide all the reasonable
information related to the period prior to Closing that the Company may require
in connection with the filing of Tax returns and any proceeding with respect to
Taxes relating to the Company.  Such cooperation shall include the retention and
(upon the other Party's request and expense) the provision of records and
information, if any, that are reasonably relevant to any such proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.  To the extent
that such documentation shall not be already in the Company's possession, CLN
and MW Italia shall (i) retain all books and records with respect to Tax matters
pertinent to the Company relating to any pre-Closing Tax period until the
expiration of the statute of limitations of the taxable periods, and (ii) give
the Company reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the Company so requests, CLN and
MW Italia shall allow the Company, at the Company's expense, to take possession
of such books and records.

27.
Annexes

27.1.
The following annexes are attached to this Agreement and make a part hereof as
full as if written in this Agreement:

Annex 2.1(a) - 2014 Financial Statements;
Annex 2.1(b) - Net Financial Position;
Annex 2.1(c) - Net Working Capital;
Annex 3.2.2 - Permitted Purposes;
Annex 6.1.1 - Template of Steel Consultancy Agreement;
Annex 6.1.2 - Template of Last Call Agreement;
Annex 6.1.3 - Template of Transition Services Agreement;
Annex 6.1.4 - Template of Purchasing Services Agreement;
Annex 6.1.5(a) - Template of Management Secondment Agreement;
Annex 6.1.5(b) - Template of Services Agreement;
Annex 6.2 - Volume Of Sales Towards MW Aftermarket Sales Occurred During The
Period Between September 30, 2014 and September 30, 2015
Annex 8 - Shareholders' Agreement
Annex 10.1 - Tax Consolidation Agreement
Annex 13.2.5(d) - New By Laws
Annex 13.2.11(a) - Powers of New Directors and General Manager
31

--------------------------------------------------------------------------------

Annex 14.3.1 - Negative Closing Adjustment
Annex 15.1 - Representations and Warranties
28.
Applicable Law And Jurisdiction

28.1.
This Agreement, as well as any act, deed, action or instrument deriving
therefrom, shall be governed by, and construed and interpreted in accordance
with the law of the Italian Republic, with the exclusion of the rules on
conflict of laws.

28.2.
All disputes (whether of contractual or non-contractual nature) arising out of
or in connection with this Agreement shall be submitted to the International
Court of Arbitration of the International Chamber of Commerce and finally
settled under the Rules of Arbitration of the International Chamber of Commerce
by an arbitral tribunal appointed in accordance with the said Rules, it being
understood that the arbitral tribunal shall be composed of three
arbitrators appointed pursuant to the Rules of the International Court of
Arbitration of the International Chamber of Commerce;

28.2.1.
The place of the arbitration shall be Milan (Italy);

28.2.2.
The language of the arbitration shall be the English language;

28.2.3.
Judgment on the award rendered by the arbitral tribunal may be entered and
enforced in any court of competent jurisdiction.

28.2.4.
The prevailing Party in an arbitration proceeding or legal action to enforce any
term of this Agreement will be entitled, in addition to any other rights and
remedies such Party may have, to recover its costs and reasonable attorneys'
fees incurred in such proceeding from the other Party.

28.3.
All disputes (whether of contractual or non-contractual nature) arising out of
or in connection with this Agreement that pursuant to Section 806 and ff. of the
Italian Civil Procedure Code cannot be submitted to arbitration shall be
submitted to the exclusive jurisdiction of the Courts of Milan (Italy) and
finally settled under the rules of the Italian Civil Procedure Code.

Section VII – Annexes
[ANNEXES ON SEPARATE PAGES]
32

--------------------------------------------------------------------------------



* * *
Should you agree with our proposal, please have your duly authorized
representative(s) to initial all pages of this letter and execute the same for
irrevocable acceptance, which acceptance shall also include acceptance of all
annexes listed herein, it being agreed and understood that these annexes will be
initialled and signed separately by each of MW Italia S.r.l., Accuride
Corporation and CLN S.p.A. but they will however form a part of the agreement
set forth under this proposal.


MW Italia S.p.A.
EXECUTED
Name: Andrea Rodella
Office: Director
Date and Place: Milano, November 3, 2015

--------------------------------------------------------------------------------

* * *
We hereby confirm our full acceptance of the proposed investment agreement set
forth above.
Yours faithfully,


Accuride Corporation
/s/ SCOTT DOUGLAS HAZLETT
Name: Scott Douglas Hazlett
Office: Attorney-in-fact
Date and Place: Milan, November 3, 2015


 